      Case 3:14-cv-00751-CWR-FKB Document 78 Filed 10/31/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

V.                                                         CAUSE NO. 3:14-CV-751-CWR-FKB

WILEY R. KUYRKENDALL, et al.                                                       DEFENDANTS

                            ORDER CONFIRMING SALE
                  AND DIRECTING DISTRUTBION OF SALE PROCEEDS

       This matter is before the Court upon the Motion of the United States to Confirm Sale and

Direct Distribution of Sale Proceeds. The Court having carefully considered the Motion and the

record in this case and otherwise being fully informed in the premises, it is hereby ORDERED,

DIRECTED, AND ADJUDGED as follows:

       1.       The Motion to Confirm Sale and Direct Distribution of Sales Proceeds is

GRANTED.

       2.       The sale at public auction on June 5, 2019, of the parcel of real property

comprising the land with all improvements and appurtenances thereon and thereunto at 200

Grandview Court, Pearl, Mississippi, in Rankin County, Mississippi, to T&J investments, LLC

for $210,000 is CONFIRMED, the property being more particularly described as follows:

            Lot 23, Patrick Farms, Phase One, Part Three, a subdivision according to a
            map or plat thereof which is on file and of record in the office of the
            Chancery Clerk of Rankin County at Brandon, Mississippi, in Plat Cabinet
            C at slot 127, reference to which is hereby made in aid and as a part of this
            description.

       3.       The property Appraisal and Liquidation Specialists unit of the Internal Revenue

Service is DIRECTED to prepare and deliver a deed to the buyer of the property, T&J

Investments, at 510 Kersh Circle, Flowood, Mississippi 39232.
      Case 3:14-cv-00751-CWR-FKB Document 78 Filed 10/31/19 Page 2 of 3



       4.      The Clerk of this Court is DIRECTED to distribute the $210,000.00 (plus any

interest thereon) in sale proceeds currently held in the registry of this Court as follows:

               (a)     First, to the United States, $1,734.26 for the expenses of sale, including

                       any expense incurred to secure or maintain the property pending sale and

                       confirmation of the sale by the Court, by mailing a check in that amount

                       made payable to the “United States Treasury” to:

                       Katherine Young
                       IRS Advisor
                       1555 Poydras Street
                       Suite 220, Mail Stop 65
                       New Orleans, Louisiana 70112;

               (b)     Second, to T&J Investments, LLC, $1,902.00 for ad valorem taxes of

                       Rankin County, Mississippi, that accrued on the property from January 1,

                       2019, through June 5, 2019, that will not be due and payable to the Tax

                       Collector of Rankin County until February 1, 2020, by mailing a check in

                       that amount made payable to “T&J Investments, LLC” to:

                       T&J Investments, LLC
                       510 Kersh Circle
                       Flowood, Mississippi 39232;

               (c)     Third, to the United States, the remainder of the sale proceeds in the

                       amount $206,363.74, plus any accrued interest, for application to the

                       unpaid balances of the federal income tax liabilities of Wiley Randolph

                       Kuyrkendall for tax years 2001 and 2002 by mailing a check made

                       payable to the “United States Treasury” to:

                       William E. Thompson
                       Department of Justice, Tax Division
                       Office of Review
                       Post Office Box 310

                                                  2
      Case 3:14-cv-00751-CWR-FKB Document 78 Filed 10/31/19 Page 3 of 3



                       Washington, D.C. 20044

     5.        In addition to the distribution of this Order that will be made by filing the Order in

the ECF System maintained by the Clerk, the Clerk of this Court is instructed to mail a copy of

this Order to the following:

                       Wiley Randolph Kuyrkendall
                       1490 West Government Street
                       Unit 7
                       Jackson, Mississippi, 39042

       SO ORDERED, this the 31st day of October, 2019.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE




                                                 3
